DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. 
Regarding amended claim 1, applicant argued that prior arts fail to teach amended features because linkwise analytics is computed based on TSCI which is different from TSCI/CSI, Chen fails to teach that CSI data may be transmitted in the same direction as the wireless signal and in the opposite direction as the wireless signal.
	However, examiner respectfully disagrees.  Despite of applicant’s argument, nothing in claim limits how TSCI is related to linkwise.  So, as applicant recognized that TSCI being a part of analytics (e.g., TSCI/CSI) in Chen, linkwise analytics is taught.  According to argued claim, 
	Thus, rejection is proper and maintained.

Regarding amended claim 30, applicant argued prior arts failed to teach amended features.
	However, examiner respectfully disagrees.  Despite of applicant’s argument, Chen does teach using two data samples for analysis, and detecting two types of activities (paragraphs 0027, 0031, 0042, 0047-0053).  As explained above, further clarification would be required on “linkwise analytics” for distinction from prior arts.
	Thus, rejection is proper and maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant claims “… the first device is at least one of: a Type A device or a non-root Type B device…” then “… where both the first device and the second device are Type B devices…”, which contradicts each other.  Hence indefiniteness occurs.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-10, 12-16, 19, 21-25, 27-29 is/are rejected under 35 U.S.C. 103 as obvious over Chen et al. (US2016/0277529) in view of Sampath et al. (US2007/0091863).
To claim 1, Chen teach a method of a wireless sensing system (Fig. 5) comprising a processor, a memory communicatively coupled with the processor, and a set of instructions stored in the memory to be executed by the processor, comprising, comprising: 
determining an interconnection structure of the wireless sensing system (Figs. 4-5, wireless local area network shown) comprising a plurality of wireless devices in a venue to be a tree (paragraph 0053), wherein: 

each of the plurality of wireless devices is a node of the tree (nodes of wireless local area network in Fig. 4; despite lack of description, each wireless device in Fig. 4 would have obviously connected to the wireless local area network through an access point 102), 
each Type A device is a leaf node of the tree (422 stationary computer, 426 laptop of Fig. 4), 
each Type B device is a leaf node or a non-leaf node of the tree (424 mobile phone of Fig. 4), 
one particular Type B device is a root device of the tree (102 of Fig. 4, access point), 
the plurality of wireless devices form at least one pairwise wireless link each being a branch of the tree and connecting a first device and a second device (Fig. 5), 
the first device is at least one of: a Type A device or a non-root Type B device (D of Fig. 5),
the second device is a Type B device (102 of Fig. 5, paragraph 0053, computing system 510 may be integrated with the access point 102); and 
for each pairwise wireless link, 
transmitting, by the first device, a wireless signal through a wireless multipath channel of the venue to the second device (obvious wireless multipath channel since it’s 
receiving the wireless signal by the second device (Fig. 5), obtaining a time series of channel information (CI) of the wireless multipath channel based on the wireless signal, wherein each CI comprises at least one of: channel state information, dynamic beamforming information, channel impulse response (CIR), channel frequency response (CFR), characteristics of frequency components in a bandwidth, or characteristics of subcarrier frequency components in a bandwidth (Fig. 1, paragraphs 0026, 0037, 0046, 0050), 
monitoring the object motion based on the time series of CI (TSCI), and computing a linkwise analytics related to the object motion based on the TSCI (abstract, paragraphs 0007-0014),
for each pairwise wireless link where both the first device and the second device are Type B devices (any of: 102, 422, 424, 426 of Fig. 4 and D, 102, 510 of Fig. 5 is Type B devices); transmitting a first linkwise analytics related to the object motion of the object in the venue by the first device to the second device, and transmitting a second linkwise analytics related to the object motion of the object in the venue by the second device to the first device (data communications among any two wireless devices, e.g., 102, 422, 424, 426 of Fig. 4 and D, 102, 510 of Fig. 5, would be considered as linkwise analytics related to object motion of the object in the venue).
But, Chen do not expressly disclose the wireless devices are interconnected wirelessly following the interconnection structure in form of a tree, includes a plurality of leaf nodes, a non-leaf node serving as a root, and at least one non-leaf node other than the root, the at least one pairwise wireless link comprises a particular branch connecting a non-leaf Type B device and the root device.
However, Chen teach said method being implemented in a WiFi network, wherein a tree-like hierarchical structure formation is well-known in the art of wireless network.
	Sampath teach a WiFi network (Fig. 1) that collects channel information, channel frequency response, channel impulse response, etc. (paragraphs 0080. 0139), wherein wireless devices are interconnected wirelessly following the interconnection structure in form of a tree (Fig. 1), includes a plurality of leaf nodes (108-116 of Fig. 1, paragraphs 0048, 0061), a non-leaf node serving as a root (102 of Fig. 1, paragraph 0051), and at least one non-leaf node (104, 106 of Fig. 1, paragraphs 0059-0060) other than the root, the at least one pairwise wireless link comprises a particular branch connecting a non-leaf Type B device and the root device (wireless links between (connection between 104/106 and 102 of Fig. 1, paragraph 0051, access points are connected wirelessly in a tree like configuration).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Sampath into the method of Chen, in order to implement into a specific wireless formation network by design preference.


To claim 2, Chen and Sampath teach claim 1.
Chen teach wherein: 

the network access comprises an access to at least one of: Internet, PAN, LAN, WLAN, CAN, MAN, WAN, SAN, or another network (paragraph 0013, WLAN); 
the wired network connection comprises at least one of: an Ethernet, a token ring, an FDDI, an optical fiber, a cable modem, a DSL modem, an ADSL modem, a HDSL modem, or another wired network connection (paragraph 0053); 
the wireless network connection comprises at least one of: WiFi, LTE, 3G, 4G, 5G, 6G, Bluetooth, BLE, RFID, microwave link, satellite link or another wireless network connection (paragraph 0013).

To claim 3, Chen and Sampath teach claim 1.
Chen teach further comprising: storing an information of the plurality of wireless devices and the tree in a database in a server (despite lack of disclosure, access point in a WiFi network being a router or connected to a router is well-known in the art, which would have been an obvious implementation by one of ordinary skill in the art, hence Official Notice is taken); and 
updating the database in the server, wherein the server is at least one of: one of the plurality of wireless devices, a local device, a cloud device, a dedicated device, or another device, wherein the information comprises at least one of: an identifier (ID) of the tree, an address of the tree, a setting of the tree, an attribute of the tree, a structure of the tree, an identifier (ID) of the venue associated with the tree, a physical location of the venue associated with the tree, an address of the venue associated with the tree, a cost associated with the tree, another association of the tree, an identifier (ID) of each of the plurality of wireless devices, an Official Notice is taken).

To claim 4, Chen and Sampath teach claim 3.
Official Notice is taken).

To claim 5, Chen and Sampath teach claim 4.
Chen teach further comprising: finding a path to send data through the nodes of the tree towards a destination device based on at least one of: the information, a requirement, or a criterion; and changing the path based on at least one of: updated destination, updated information, updated requirement, or updated criterion (by taking obvious presence of a router in a WiFi network addressed above, limitations regarding said server would have been router functions and/or operations well-known in the art, which would have been obvious to one of ordinary skill in the art to incorporate for routing implementation, hence further Official Notice is taken).

To claim 7, Chen and Sampath teach claim 1.
Chen teach further comprising: transmitting the linkwise analytics through a number of nodes of the tree to the root device of the tree based on at least one of: a routing table, an information of the plurality of wireless devices, or the interconnection structure (Fig. 5, paragraphs 0052-0053).

To claim 8, Chen and Sampath teach claim 1.
Chen teach further comprising: identifying at least one pairwise wireless link of the tree to be associated with a target region of the venue based on at least one of: a routing table or an 

To claim 9, Chen and Sampath teach claim 1.
Chen teach further comprising: identifying at least one pairwise wireless link of the tree to be associated with the object motion of the object in the venue based on at least one of: a routing table or an information of the plurality of wireless devices (Figs. 4-5, paragraphs 0047-0053).

To claim 10, Chen and Sampath teach clam 1.
Chen teach further comprising: identifying at least one pairwise wireless link of the tree to be associated with a trajectory of the object moving through the venue based on at least one of: a routing table or an information of the plurality of wireless devices (paragraphs 0046-0047).

To claim 12, Chen and Sampath teach claim 1.
Chen teach further comprising monitoring the object motion based on the first linkwise analytics and the second linkwise analytics (Figs. 4-5, paragraphs 0027, 0031, 0042, 0047-0053, two types of activities, two data samples may be used, using multiple analytics to determine object motion is also well-known in the art for preferential implementation, hence Official Notice is also taken).

To claim 13, Chen and Sampath teach claim 1.
Chen teach further comprising: obtaining all of the computed linkwise analytics by the root device of the tree; monitoring the object motion by the root device based on the obtained 

To claim 14, Chen and Sampath teach claim 13.
Chen teach further comprising: receiving at least one wireless signal by the root device from at least one of the plurality of wireless devices; obtaining at least one TSCI by the root device from the at least one wireless signal; and computing at least one linkwise analytics by the root device based on the at least one TSCI (Figs. 4-5, paragraphs 0047-0053).

To claim 15, Chen and Sampath teach claim 13.
Chen teach further comprising: making available, in a database through a network by the root device, at least one of: an overall analytics, a linkwise analytics, or a portion of an information of the plurality of wireless devices or the interconnection structure (Figs. 1, 4-5, paragraphs 0047-0053).

To claim 16, Chen and Sampath teach claim 15.
Chen teach further comprising: transmitting a message by the root device to a user device through a network based on at least one of: the overall analytics, the linkwise analytics, or the portion of the information of the plurality of wireless devices or the interconnection structure, in the database (Figs. 1, 4-5, paragraphs 0047-0053).

To claim 19, Chen and Sampath teach claim 3.
Official Notice is taken. 

To claim 21, Chen and Sampath teach claim 1.
Chen teach further comprising: adding a new device to the plurality of wireless devices as a leaf node of the tree, wherein the new device is at least one of: a Type A device or a Type B device (adding new wireless device to a WiFi network is well-known in the art, hence Official Notice is taken).

To claim 22, Chen and Sampath teach claim 21.
Chen teach further comprising: adding a new pairwise wireless link between the new device and an existing device of the tree; transmitting a wireless signal by the new device to the existing device; receiving the wireless signal by the existing device; obtaining a TSCI by the existing device based on the wireless signal; monitoring the object motion by the existing device based on the TSCI; and computing a linkwise analytics by the existing device based on the TSCI (following a new leaf added, further method steps would have been obviously explained in response to claim 1 above).

To claim 23, Chen and Sampath teach claim 1.
Chen teach further comprising: adding a new device to the plurality of wireless devices as a non-leaf node of the tree, wherein the new device is a Type B device (adding new wireless device to a WiFi network is well-known in the art, hence Official Notice is taken).

To claim 24, Chen and Sampath teach claim 23.
Chen teach further comprising: adding a new pairwise wireless link between the new device and an existing device of the tree; receiving a wireless signal by the new device from the existing device; obtaining a TSCI by the new device based on the wireless signal; monitoring the object motion by the new device based on the TSCI; and computing a linkwise analytics by the new device based on the TSCI (following a new node added, further method steps would have been obviously explained in response to claim 1 above).

To claim 25, Chen and Sampath teach claim 1.
Chen teach further comprising: adding a pairwise wireless link between a first existing device and a second existing device of the tree; transmitting a wireless signal by the first existing device to the second existing device; receiving the wireless signal by the second existing device; obtaining a TSCI based on the wireless signal by the second existing device; monitoring the object motion based on the TSCI by the second existing device, and computing a linkwise analytics based on the TSCI by the second existing device (following a new node added, further method steps would have been obviously explained in response to claim 1 above).


Chen teach further comprising: updating at least one of: a routing table, or the information of the plurality of wireless devices and the tree in the database; and propagating the update to the plurality of wireless devices (as explained in response to claim 4 above).

To claim 28, Chen and Sampath teach claim 1.
Chen teach wherein: the tree has at least two roots; and each of the at least two roots of the tree is a Type B device (having multiple access points would have been well-known in the art for coverage improvement, hence Official Notice is taken).

To claim 29, Chen and Sampath teach claim 1.
Chen teach wherein there are at least two routes from a first node of the tree to a second node of the tree (obvious routing in either direct path or indirect path when there are at least three wireless devices in network).


Claims 6, 17-18, 20, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2016/0277529) in view of Sampath et al. (US2007/0091863) and Wang et al. (US2008/0259788).
To claim 6, Chen and Sampath teach claim 1.
But, Chen and Sampath do not expressly disclose further comprising: routing the linkwise analytics towards the root device of the tree based on at least one of a routing table, an information of the plurality of wireless devices, or the interconnection structure; updating the 
	Wang teach a communication network system (Fig. 5), comprising routing a linkwise analytics towards the root device of the tree based on at least one of a routing table, an information of the plurality of wireless devices, or the interconnection structure; updating the routing based on at least one of: updated destination, updated information, updated routing table, updated requirement, or updated criterion (paragraphs 0015-0040), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Chen and Sampath, in order to update node location and route.

To claim 17, Chen and Sampath teach claim 3.
But, Chen and Sampath do not expressly disclose further comprising: modifying the tree, wherein the tree is modified based on at least one of: modifying the at least one pairwise wireless link without adding any new wireless device or removing any existing wireless device, rearranging the at least one pairwise wireless link among a set of the plurality of wireless devices while keeping compositions of the set unchanged, adding a new wireless device, wherein the new wireless device is at least one of: a Type A device, a Type B device, a leaf node, a non-leaf node, or a root node, removing an existing wireless device, wherein the existing wireless device is at least one of: a Type A device, a Type B device, a leaf node, a non-leaf node, or a root node, replacing the root device with another device of the plurality of wireless devices, changing the at least one pairwise wireless link, adding a new pairwise wireless link, removing an existing pairwise wireless link, removing an existing pairwise wireless link of the tree without removing any wireless device of the tree, removing an existing pairwise wireless link of the tree by 
However, it would have been obvious due to change of route between two devices, such as taught by Sampath (paragraph 0108).
Wang teach a communication network system (Fig. 5), comprising updating the routing based on at least one of: updated destination, updated information, updated routing table, updated requirement, or updated criterion (paragraphs 0015-0040), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Chen and Sampath, in order to disable broken links and update route.

To claim 18, Chen and Sampath teach claim 3.
But, Chen and Sampath do not expressly disclose further comprising: sending a request to the server to add a new wireless device to the plurality of wireless devices as a node of tree; sending control signals to the new wireless device and at least one existing device of the tree such that at least one pairwise wireless link is established between the new wireless device and the at least one existing device; and updating at least one of: a routing table, or the information of the plurality of wireless devices and the tree in the database.
Wang teach a communication network system (Fig. 5), comprising updating the routing based on at least one of: updated destination, updated information, updated routing table, updated requirement, or updated criterion (paragraphs 0015-0040), which would have been obvious to 

To claim 20, Chen and Sampath teach claim 3.
But, Chen and Sampath do not expressly disclose further comprising: sending a request to the server to remove an existing wireless devices from the tree; sending control signals to the existing wireless device and a first associated device of the tree such that a first pairwise wireless link between the existing wireless device and the first associated device is removed; sending control signals to the existing wireless device and a second associated device of the tree such that a second pairwise wireless link between the existing wireless device and the second associated device is removed; and sending control signals to the first associated device and the second associated device such that a new pairwise wireless link is established between the first associated device and the second associated device.
Wang teach a communication network system (Fig. 5), comprising updating the routing based on at least one of: updated destination, updated information, updated routing table, updated requirement, or updated criterion (paragraphs 0015-0040), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Chen and Sampath, in order to disable broken links and update route.

To claim 26, Chen and Sampath teach claim 1.
But, Chen and Sampath do not expressly disclose further comprising: removing an existing pairwise wireless link between a first existing device and a second existing device of the tree; 
However, it would have been obvious due to change of route between two devices, such as taught by Sampath (paragraph 0108).
Wang teach a communication network system (Fig. 5), comprising routing a linkwise analytics towards the root device of the tree based on at least one of a routing table, an information of the plurality of wireless devices, or the interconnection structure; updating the routing based on at least one of: updated destination, updated information, updated routing table, updated requirement, or updated criterion (paragraphs 0015-0040), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Chen and Sampath, in order to disable broken links and update route.


Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2016/0277529) in view of Sampath et al. (US2007/0091863) and Furuskog et al. (US2014/0247179).
To claim 30, Chen teach a wireless sensing system (abstract), comprising: 
a plurality of wireless devices in a venue, wherein: 

each of the plurality of wireless devices is at least one of: a Type A device having at least one wireless transmitter configured for transmitting wireless signals, or a Type B device having at least one wireless transceiver configured for both transmitting and receiving wireless signals, 
each of the plurality of wireless devices is a node of the tree (102/access point, 422, 426/stationary device, 424/mobile device of Fig. 4),
each Type A device is a leaf node of the tree (transmitter or receiver, 422, 424, or 426 of Fig. 1), 
each Type B device is a leaf node or a non-leaf node of the tree (receiver or transmitter, 102, 422, 424, or 426 of Fig. 1), 
one Type B device is a root device of the tree (102 of Fig. 1, access point), 
the plurality of wireless devices form at least one pairwise wireless link each being a branch of the tree and connecting a first device and a second device (tree of WiFi local area network), 
the first device is at least one of: a Type A device or a non-root Type B device, and the second device is a Type B device (communication L between stationary device D and access point 102, wherein access point 102 is interpreted as second device), 
for each pairwise wireless link, the first device is configured for transmitting a wireless signal through a wireless multipath channel of the venue to the second device (obvious wireless multipath channel since it’s an indoor environment), wherein the wireless multipath channel is impacted by an object motion of an object in the venue 
receiving the wireless signal from the first device, obtaining a time series of channel information (CI) of the wireless multipath channel based on the wireless signal, wherein each CI comprises at least one of: channel state information, dynamic beamforming information, channel impulse response (CIR), channel frequency response (CFR), characteristics of frequency components in a bandwidth or characteristics of subcarrier frequency components in a bandwidth (Fig. 1, paragraphs 0026, 0037, 0046, 0050),
computing a first linkwise analytics related to a first type of object motion based on the time series of CI (TSCI) (paragraphs 0010, 0028, 0037, 0046, 0050), 
computing a second linkwise analytics related to a second type of object motion based on the TSCI, wherein the first type of object motion and the second type of object motion are different from each other and are both from a group comprising: fall-down, breathing, heartbeat, and movement, and monitoring the first type of object motion and the second type of object motion based on the first linkwise analytics and the second linkwise analytics, respectively (paragraphs 0026-0027, 0031, 0042, 0044, 0046, 0050, Figs. 4-5, paragraphs 0027, 0031, 0042, 0047-0053, two types of activities, two data samples may be used).
But, Chen do not expressly disclose the wireless devices are interconnected wirelessly following the interconnection structure in form of a tree, includes a plurality of leaf nodes, a non-leaf node serving as a root, and at least one non-leaf node other than the root, the at least one pairwise wireless link comprises a particular branch connecting a non-leaf Type B device and the root device, and said wireless sensing system being limited with wireless signal being based on at least one of LTE, 3G, 4G, 5G, 6G, or RFID, and said CI comprises at least one of dynamic beamforming information, channel impulse response (CIR), channel frequency response (CFR), characteristics of frequency components in a bandwidth or characteristics of subcarrier frequency components in a bandwidth.
However, Chen teach said method being implemented in a WiFi network, wherein a tree-like hierarchical structure formation is well-known in the art of wireless network.
Sampath teach a WiFi network (Fig. 1) that collects channel information, channel frequency response, channel impulse response, etc. (paragraphs 0080. 0139), wherein wireless devices are interconnected wirelessly following the interconnection structure in form of a tree (Fig. 1), includes a plurality of leaf nodes (108-116 of Fig. 1, paragraphs 0048, 0061), a non-leaf node serving as a root (102 of Fig. 1, paragraph 0051), and at least one non-leaf node (104, 106 of Fig. 1, paragraphs 0059-0060) other than the root, the at least one pairwise wireless link comprises a particular branch connecting a non-leaf Type B device and the root device (wireless links between (connection between 104/106 and 102 of Fig. 1, paragraph 0051, access points are connected wirelessly in a tree like configuration), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Sampath into the method of Chen, in order to implement into a specific wireless formation network by design preference

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Chen and Sampath in view of Furuskog, in order to apply non-invasive passive motion detection with alternative channel information in alternative RF system by design preference.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        February 25, 2022